UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7191



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARY LEE FAISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-98-455, CA-02-3456)


Submitted:   October 23, 2003             Decided:   October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Lee Faison, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mary Lee Faison seeks to appeal the district court’s orders

denying relief on her 28 U.S.C. § 2255 (2000) motion and her

subsequent Fed. R. Civ. P. 59(e) motion. Faison cannot appeal this

order unless a circuit judge or justice issues a certificate of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that    her   constitutional     claims     are   debatable    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,             ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).                We have

independently reviewed the record and conclude Faison has not made

the requisite showing.          Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We further deny Faison’s

motion to stay case.         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented      in   the

materials     before   the    court   and   argument   would    not    aid   the

decisional process.




                                                                      DISMISSED


                                       2